TDCJ Offender Details                                                        ^\{7& Dk>               Page 1of 2

                                                                       TDCJ Home            New Offender Search
n wmM^mmmm9\mmJBi

 Offender Information Details
      Return to Search list;_.' ^.


 SID Number:                                     03180032

 TDCJ Number:                                    00612010

 Name:                                           MACK.CRAIG

 Race:                                           B

 Gender:                                         M

 DOB:                                            1964-03-30

 Maximum Sentence Date:                          LIFE SENTENCE

 Current Facility:                               BYRD

 Projected Release Date:                         LIFE SENTENCE

 Parole Eligibility Date:                        NOT AVAILABLE

 Offender Visitation Eligible:                   NO
  The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.

  The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.


  SPECIAL INFORMATION FOR SCHEDULED RELEASE:


  Scheduled Release Date:                      Offender is not scheduled for release at this time.

  Scheduled Release Type:                      Will be determined when release date is scheduled.

  Scheduled Release Location:                  Will be determined when release date is scheduled.




     Parole Review Information

  Offense History:

    0ffense
      Date
                        Offense          Se^Ce County C™ Sentence
                                                            MM-DD)
                                                                  (YY-


http://offender.tdcj .state.tx.'us/OffenderSearch/offenderDetail.action?sid=03180032                  5/14/2015